UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise Energy Capital Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 29, 2008 Item 1. Schedule of Investments. Tortoise Energy Capital Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2008 Shares Fair Value Common Stock - 0.2% (1) Shipping - 0.2% (1) Republic of the Marshall Islands - 0.2% (1) Capital Product Partners L.P. (Cost $839,575) 39,050 $ 788,810 Master Limited Partnerships and Related Companies - 190.2% (1) Crude/Refined Products Pipelines - 86.1% (1) United States - 86.1% (1) Buckeye Partners, L.P. 270,000 13,251,600 Enbridge Energy Partners, L.P. 860,700 43,017,786 Enbridge Energy Partners, L.P. (2) (3) 302,427 14,728,217 Global Partners LP 142,857 3,902,853 Holly Energy Partners, L.P. 49,215 2,021,752 Kinder Morgan Management, LLC (3) (4) 1,625,558 88,609,167 Magellan Midstream Partners, L.P. 762,900 33,041,199 NuStar Energy L.P. 732,645 39,130,569 NuStar GP Holdings, LLC 127,248 3,453,511 Plains All American Pipeline, L.P. 1,413,800 67,508,950 SemGroup Energy Partners, L.P. 366,600 9,139,338 Sunoco Logistics Partners L.P. 855,205 45,753,468 TEPPCO Partners, L.P. 686,315 25,915,254 TransMontaigne Partners L.P. 166,800 4,932,276 394,405,940 Natural Gas/Natural Gas Liquids Pipelines - 54.4% (1) United States - 54.4% (1) Boardwalk Pipeline Partners, LP 846,800 20,086,096 El Paso Pipeline Partners, L.P. 819,990 19,220,566 Energy Transfer Equity, L.P. 547,246 18,201,402 Energy Transfer Partners, L.P. 831,060 39,824,395 Enterprise GP Holdings L.P. 293,934 9,235,406 Enterprise Products Partners L.P. 2,559,605 79,270,967 ONEOK Partners, L.P. 290,750 18,035,223 Spectra Energy Partners, LP 231,715 5,723,360 TC PipeLines, LP 947,654 32,381,337 Williams Pipeline Partners L.P. 375,700 7,438,860 249,417,612 Natural Gas Gathering/Processing - 41.5% (1) United States - 41.5% (1) Copano Energy, L.L.C. 994,336 36,243,547 Crosstex Energy, L.P. 1,269,913 40,141,950 Crosstex Energy, L.P. (2) (5) 581,301 15,398,663 DCP Midstream Partners, LP 278,000 10,080,280 Duncan Energy Partners L.P. 331,950 7,007,465 Exterran Partners, L.P. 218,462 7,163,369 Hiland Partners, LP 2,200 111,518 MarkWest Energy Partners, L.P. 1,101,195 37,991,228 MarkWest Energy Partners, L.P. (2) 317,461 10,746,055 Regency Energy Partners LP 257,355 7,633,149 Targa Resources Partners LP 84,200 2,041,008 Williams Partners L.P. 416,539 15,466,093 190,024,325 Propane Distribution - 4.0% (1) United States - 4.0% (1) Inergy, L.P. 623,468 18,211,500 Shipping - 4.2% (1) Republic of the Marshall Islands - 0.7% (1) Teekay LNG Partners L.P. 111,000 3,335,550 United States - 3.5% (1) K-Sea Transportation Partners L.P. 364,410 13,166,133 OSG America L.P. 208,145 2,914,030 16,080,163 19,415,713 Total Master Limited Partnerships and Related Companies (Cost $674,804,831) 871,475,090 Short-Term Investment - 0.0% (1) United States Investment Company - 0.0% (1) First American Government Obligations Fund - Class Y, 2.91% (6) (Cost $257,139) 257,139 257,139 Total Investments - 190.4% (1) (Cost $675,901,545) 872,521,039 Long-Term Debt Obligations - (41.5%) (1) (190,000,000 ) Interest Rate Swap Contracts - (3.5%) (1) $200,000,000 notional - Unrealized Depreciation (16,328,053 ) Liabilities in Excess of Cash and Other Assets - (21.4%) (1) (98,012,162 ) Preferred Shares at Redemption Value - (24.0%) (1) (110,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 458,180,824 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have a total fair value of $40,872,935 which represents 8.9% of net assets. (3) Security distributions are paid-in-kind. (4) All or a portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts. (5) Non-income producing. (6) Rate indicated is the 7-day effective yield as of February 29, 2008. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit and percent of net assets which the securities comprise at February 29, 2008. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets Crosstex Energy, L.P. Series D Subordinated Units 581,301 3/23/07 $ 15,000,007 $26.49 3.4 % Enbridge Energy Partners, L.P. Class C Common Units 302,427 4/02/07 15,000,000 48.70 3.2 Markwest Energy Partners, L.P. Common Units 317,461 12/18/07 10,000,022 33.85 2.3 $40,000,029 8.9% The carrying value per unit of unrestricted common units of MarkWest Energy Partners, L.P. was $32.74 on December 18, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted MarkWest Energy Partners, L.P. units was obtained by the Company. Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the Investment Company Act of 1940. There were no affiliate securities held by the Company as of February 29, 2008.A summary of affiliated transactions for the company which was an affiliate during the period from December 1, 2007 to February 29, 2008, is as follows: Share Balance 11/30/07 Gross Additions Gross Reductions Realized Gain (Loss) Gross Distributions Received February 29, 2008 Share Balance Fair Value Crosstex Energy, L.P. (1) 1,269,913 $- $- $- $774,647 1,269,913 $40,141,950 Crosstex Energy, L.P.-Series D Subordinated Units (1) 581,301 - 581,301 15,398,663 $- $- $- $774,647 $55,540,613 (1) Not deemed an affiliate as of February 29, 2008. As of February 29, 2008, the aggregate cost of securities for federal income tax purposes was $622,796,289. At February 29, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $253,170,870, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $3,446,120 and the net unrealized appreciation was $249,724,750. Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY CAPITAL CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE ENERGY CAPITAL CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: April 24, 2008 By: /s/TerryMatlack Terry Matlack Chief Financial Officer
